Citation Nr: 0424122	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial compensable rating for a left 
ankle disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder.

5.  Entitlement to service connection for a right index 
finger disorder.

6.  Entitlement to an initial compensable rating for a right 
thumb disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a right foot 
disorder.

9.  Entitlement to service connection for flatfoot.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2001, the RO, in pertinent part, granted service 
connection for hypertension, a right shoulder disorder, and a 
right knee disorder, and assigned separate noncompensable 
ratings for each disorder.  The veteran filed a substantive 
appeal as to the disability ratings assigned.  In a February 
2004 rating decision, the RO increased the veteran's 
disability ratings to 10 percent for each disorder.  The 
matter remained in appellate status, as the maximum schedular 
ratings had not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The issues of entitlement to an initial compensable rating 
for a right thumb disorder, entitlement to service connection 
for a back disorder, entitlement to service connection for a 
right foot disorder to include cold injury residuals, and 
entitlement to service connection for flatfoot are remanded 
to the Appeals Management Center (AMC) in Washington DC.  VA 
will notify the veteran if further action is required on his 
part.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's hypertension is controlled by medication 
and has been shown to be manifested by diastolic pressure of 
more than 100, but not manifested by systolic pressure 
predominantly 160 or more.

3.  The right ankle disability is manifested by subjective 
complaints of discomfort with prolonged standing and walking, 
with objective findings of normal range of motion, negative 
X-ray findings, and no clinical findings of swelling, 
weakness, tenderness, discomfort or abnormal movement.

4.  The veteran's right shoulder disorder is manifested by 
subjective complaints of discomfort, and objective findings 
of decreased range of motion on forward flexion and abduction 
due to pain, which approximates that of limitation of motion 
of the arm at shoulder level.

5.  The veteran's right knee disability is primarily 
manifested by complaints of discomfort with prolonged 
standing, walking, and ascending or descending stairs, with 
objective findings of discomfort, mild crepitus, and limited 
mobility on range of motion testing.  

6.  The veteran does not have a current disorder of the right 
index finger.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).

2.  The criteria for the assignment of a compensable rating 
for a right ankle disorder have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271 
(2003).

3.  The criteria for a 20 percent rating for a right shoulder 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201, 5203 (2003).

4.  The criteria for the assignment of a rating in excess of 
10 percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260, 
5261 (2003).

5.  A right index finger disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a substantially 
complete application was received in October 2001, and a 
rating decision was issued that same month.  The veteran 
filed a substantive appeal, and in a Statement of the Case 
issued in September 2002, and a Supplemental Statement of the 
Case issued in December 2002 the veteran was notified of the 
VCAA enactment.  In March 2003, a VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records and treatment records from the Darnell Army Community 
Hospital.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

Additionally, the evidence of record contains VA examinations 
performed in March 2001 and February 2004.  As to the issues 
being decided on appeal, the examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.


I.  Factual Background:  Disability rating claims

Hypertension

Hypertension was diagnosed during service and was controlled 
with medication. 

The veteran was afforded a VA examination in March 2001.  His 
blood pressure recording was 136/95.  

The veteran underwent another VA examination in February 
2004.  The veteran reported no symptoms associated with 
hypertension.  He stated that he previously treated with 
hydrochlorothiazide daily; however, his medication had been 
changed.  He did not know the name or dose of his current 
medication.  His blood pressure readings were as follows:  
149/78, 134/78, and 147/90.  The examiner opined that there 
was no evidence of cardiac enlargement/cardiomegaly, 
congestive heart failure, arteriosclerotic complications of 
hypertension or hypertensive heart disease.  Hypertension was 
diagnosed.

Treatment reports from Darnell Army Community Hospital 
reflect blood pressure recordings as follows:  156/113, 
128/100, 142/100, 144/93, and 146/98.


Left ankle

At the March 2001 VA examination the veteran reported a 
history of left ankle pain which began in 1992.  He reported 
incurring an inversion type injury to the ankle while running 
and experienced the immediate onset of pain and swelling 
following the injury.  An X-ray examination was performed, 
and a sprain was diagnosed.  At the time of the examination, 
he reported continued discomfort of the ankle with prolonged 
standing, walking or running.  His treatment consisted of the 
occasional use of nonsteroidal anti-inflammatory medications, 
rest, and activity modification.  

The examiner noted that January 2001 x-rays of the left ankle 
were normal.  Examination of the feet and ankles revealed 
them to be symmetrical on observation.  There was no swelling 
or inflammation.  The veteran was able to rise on heels and 
toes, and stand and hop on one foot without evidence of 
increased discomfort.  Range of motion of the feet and ankles 
bilaterally was as follows:  dorsiflexion 0 to 20 degrees, 
plantar flexion 0 to 45 degrees, inversion 0 to 30 degrees, 
and eversion 0 to 20 degrees.  The examiner diagnosed left 
ankle sprain.

In February 2004, the veteran underwent another VA 
examination.  The veteran reported the same history reported 
at the March 2001 VA examination.  His current complaints 
consisted of discomfort in the ankle with prolonged standing 
and walking.  He also complained that the ankle was more 
easily inverted when walking on uneven surfaces.  On physical 
examination, there was no evidence of pain or loss of 
mobility of the left ankle.  There was no evidence of 
arthritis, ankylosis, edema, effusion, weakness, tenderness, 
redness, heat or abnormal movement.  The feet and ankles were 
symmetrical in appearance.  There was no swelling or 
inflammation.  Palpation revealed no evidence of tenderness.  
He was able to rise on heels and toes, walk heel-to-toe and 
stand on one foot without evidence of discomfort.  Range of 
motion testing revealed no evidence of discomfort or loss of 
mobility.  Range of motion of the feet and ankle bilaterally 
were as follows:  dorsiflexion 0 to 20 degrees; plantar 
flexion 0 to 45 degrees; inversion 0 to 30 degrees; eversion 
0 to 20 degrees.  X-rays of both ankles completed in February 
2002 were normal.  The examiner diagnosed a left ankle sprain 
with residual discomfort.


Right shoulder

At the March 2001 VA examination, the veteran reported that 
in 1991 while playing basketball he hyperextended his 
shoulder and experienced an immediate onset of pain.  He was 
diagnosed with a strain.  He continued to experience pain in 
the shoulder particularly with overhead work and activity 
such as pushups.  He was diagnosed with anterior subluxation 
and anterior-inferior labral flap tear, and underwent repair 
of the shoulder in April 1995, consisting of debridement and 
anterior-inferior labral repair along with anterior capsule 
shift.  The veteran reported that since surgery his condition 
had improved; however, he continued to experience discomfort 
in the right shoulder particularly with overhead lifting, 
pushups and repetitive use.  He denied any history of 
instability since surgery.  He reported treatment of 
exercise, occasional use of nonsteroidal anti-inflammatory 
medications, rest, and activity modification.

Physical examination of the shoulders revealed them to be 
essentially symmetrical on observation.  There was no 
swelling or inflammation.  Palpation revealed no evidence of 
tenderness.  Range of motion testing revealed no evidence of 
increased discomfort or loss of mobility.  Range of motion of 
the shoulders bilaterally was as follows:  forward flexion 0 
to 180 degrees, extension 0 to 50 degrees, internal rotation 
0 to 90 degrees, external rotation 0 to 90 degrees, abduction 
0 to 180 degrees, and adduction 0 to 50 degrees.  The 
examiner diagnosed status post repair anterior-inferior 
labral flap tear of the right shoulder.

On VA examination in February 2004, the veteran reported the 
same history of an injury and surgery in April 1995 to the 
right shoulder.  At the time of the examination, he reported 
continued discomfort made worse with repetitive movement and 
lifting.  He denied a history of subsequent dislocations or 
subluxations.  He did not require the use of any type of 
brace or support.  On physical examination, there was 
evidence of discomfort in the shoulder on forward flexion and 
abduction to 140 degrees.  There was no evidence of 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive movement.  There was no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.

Physical examination of the shoulders revealed them to be 
essentially symmetrical on observation, with the exception of 
a well-healed surgical scar at the right anterior shoulder 
which was 9 centimeters by .75 centimeters.  Palpation 
revealed no evidence of tenderness.  There was mild crepitus 
in both shoulders throughout the range of motion testing 
process.  There was also evidence of discomfort in the 
shoulder with limited mobility during range of motion 
testing.  Normal range of motion was measured with zero 
degrees in the anatomical position except for in two 
situations.  Supination and pronation of the forearm was 
measured with the arm against the body, the elbow flexed to 
90 degrees, and the forearm in mid-position (0 degrees) 
between supination and pronation.  Shoulder rotation was 
measured with the arm abducted to 90 degrees, the elbow 
flexed to 90 degrees, and the forearm reflecting the midpoint 
(0 degrees) between internal and external rotation of the 
shoulder.  Right shoulder forward flexion was 0 to 140 
degrees; abduction was 0 to 140 degrees; external rotation 
was 0 to 90 degrees; and, internal rotation was 0 to 90 
degrees.  An X-ray examination of the right shoulder was 
normal.  The examiner diagnosed status post anterior labral 
flap repair right shoulder with residual discomfort.


Right knee

The veteran reported an injury to his knee in 1991 while 
playing basketball.  He experienced onset of pain and 
swelling following the injury.  He underwent an arthroscopic 
evaluation and debridement of the knee.  The veteran reported 
that his condition improved slightly post-surgery; however, 
he continued to experience discomfort in the right knee 
particularly with activities such as prolonged standing, 
walking, or running.  He denied any history of locking or 
instability.  He experienced occasional swelling with these 
activities.  His treatment consisted of exercise, rest as 
needed, the occasional use of nonsteroidal anti-inflammatory 
medications, and activity modification.

Examination of the knees revealed them to be essentially 
symmetrical on observation.  There was no swelling or 
inflammation.  Palpation revealed no evidence of tenderness 
or effusion.  The knee joints were stable anteriorly, 
posteriorly, and laterally.  Range of motion testing revealed 
no evidence of increased discomfort, loss of mobility, 
locking or instability; however, there was mild crepitus 
bilaterally throughout the range of motion testing process.  
On range of motion testing bilaterally, flexion was 0 to 130 
degrees.  The examiner diagnosed status post arthroscopic 
examination and debridement.

The veteran underwent a VA examination in February 2004.  The 
veteran reported the same history as noted at the March 2001 
VA examination.  At the time of the February examination, he 
reported increased discomfort in the knee with prolonged 
standing, walking and with climbing and descending stairs.  
He also complained of occasional locking of the knee.  He 
reported treatment with Motrin, exercise and the use of a 
knee support as needed.  

On physical examination, there was evidence of discomfort in 
the right knee on flexion to 125 degrees.  There was no 
evidence of additional limitation by pain, fatigue, weakness 
or lack of endurance following repetitive movement.  There 
was no evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  There was no 
evidence of ankylosis.  Examination of the knees revealed 
them to be symmetrical in appearance.  There was no swelling 
or inflammation.  Palpation revealed no evidence of 
tenderness or effusion.  The knee joints were stable 
anteriorly, posteriorly and laterally.  Range of motion 
testing revealed evidence of discomfort in the right knee, as 
well as limited mobility.  On range of motion testing, 
flexion was 0 to 125 degrees.  There was mild crepitus of the 
knee during the range of motion testing process.  An X-ray 
examination performed in February 2002 revealed evidence of 
mild degenerative joint disease of both knees.  The examiner 
diagnosed degenerative joint disease of the right knee, and 
status post-arthroscopic evaluation right knee.


II.  Laws and Regulations: Disability rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Specific schedular criteria for hypertension

38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) provides a 60 percent rating if the diastolic 
pressure is predominantly 130 or more, a 40 percent rating if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating if the diastolic pressure is predominantly 110 
or more or systolic pressure is predominantly 200 or more, 
and a 10 percent rating if the diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

Musculoskeletal system

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Specific schedular criteria for the ankle

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating. A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.

Specific schedular criteria for the shoulder

Diagnostic Code 5203, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  This disability may also be 
rated on the basis of impairment of the function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2003).

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  Normal range 
of motion of the shoulder is as follows:  forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2003).

Specific schedular criteria for the knee

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.

III.  Analysis:  Disability rating claims

Hypertension

An October 2001 rating decision granted service connection 
for hypertension and assigned a noncompensable disability 
rating under Diagnostic Code 7101.  A February 2004 rating 
decision increased the disability rating to 10 percent.

The evidence in this case demonstrates that the veteran's 
hypertension does not manifest in disability that more nearly 
approximates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as contemplated 
by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104 (2003).  Thus, a higher rating of 40 percent or 60 
percent is also not warranted.  

The veteran underwent two VA examinations in March 2001 and 
February 2004 where his blood pressure was recorded.  At the 
time of both examinations, the veteran was treating with 
medication to control his hypertension.  The three blood 
pressure recordings of diastolic pressure at the February 
2004 VA examination were recorded at 78, 78, and 90.  
Treatment reports reflected diastolic pressure readings of 
113, 100, 100, 93, and 98.  All but one recording was below 
110.  As for systolic pressure recordings, in February 2004 
they were 149, 134, and 147.  All systolic pressure readings 
were below 200.  As a result, the evidence does not meet the 
criteria for a rating in excess of 10 percent as only one of 
the recordings of diastolic pressure measured over 110, and 
none of the recordings of systolic pressure measured over 
200.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected hypertension has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected hypertension.  Accordingly, the Board finds that 
the impairment resulting from the veteran's hypertension is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher initial rating is not 
warranted for the veteran's service-connected hypertension.  
Accordingly, the benefit sought on appeal is denied.

Left ankle

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable rating for a left ankle disorder.  

The veteran's complaints consist of pain and discomfort with 
prolonged standing and walking, and his ankle becoming more 
easily inverted when walking on uneven surfaces.  At both VA 
examinations, range of motion of the left ankle was normal.  
There was no evidence of swelling, inflammation, pain or loss 
of mobility.  Additionally, there was no evidence of 
arthritis, ankylosis, edema, effusion, weakness, tenderness, 
redness, heat or abnormal movement.  He was able to rise on 
heels and toes, walk heel-to-toe and stand on one foot 
without evidence of discomfort.  At the March 2001 VA 
examination a left ankle sprain was diagnosed, and at the 
February 2004 VA examination a left ankle sprain with 
residual discomfort was diagnosed.

In reviewing the specific schedular criteria for the ankle, 
there is no diagnostic code that provides for a compensable 
evaluation for the veteran's disorder.  Range of motion is 
normal (5271), and ankylosis in plantar flexion (5270) has 
not been diagnosed.  

There have been no findings of arthritis, consequently, a 
compensable rating under Diagnostic Code 5003 is not 
warranted. 

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as the pain described by the veteran is not supported by 
objective medical evidence.  There is no clinical evidence to 
support a finding that the veteran's disorder is manifested 
by limitation of motion, loss of function, or weakness. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable is not warranted for a 
left ankle disorder.  Accordingly, the benefit sought on 
appeal is denied.

Right shoulder

The RO has rated the veteran's right shoulder disability 
under Diagnostic Code 5203; however, the Board finds that the 
disorder is more appropriately rated under Diagnostic Code 
5201.

After reviewing the February 2004 VA examination report and 
examiner's opinions, the Board finds that the veteran has 
painful limitation of motion at the shoulder level, and such 
supports an increased rating to 20 percent for this 
disability.  Right shoulder forward flexion was 0 to 140 
degrees, and abduction was zero to 140 degrees.  The examiner 
noted that there was evidence of discomfort in the shoulder 
on forward flexion and abduction to 140 degrees.  Normal 
range of motion was observed with other movements.  The 
examiner's impression was status post anterior labral flap 
repair with residual discomfort.  In light of such clinical 
observations, the Board finds that the veteran's right 
shoulder disability most closely approximates the criteria 
for a 20 percent evaluation under the provisions of 38 C.F.R. 
§§ 4.3, 4.7, 4.71a (Diagnostic Code 5201).  No basis exists 
for a higher schedular rating under Diagnostic Code 5201 as 
no limitation of motion was noted midway between the side and 
shoulder level or to 25 degrees from the side.  The veteran 
is not entitled to a higher rating under any other diagnostic 
code.

The Board has also considered 38 C.F.R. §§  4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 20 
percent under Diagnostic Code 5201.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right shoulder disorder has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right shoulder disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence supports a rating of 20 percent 
for the veteran's right shoulder disorder.

Right knee

The RO assigned a 10 percent disability rating for the right 
knee under the provisions of 38 C.F.R. § 4.71a; however, it 
is unclear under what particular diagnostic code the 
disability was evaluated.  

In rating the service-connected right knee disability under 
38 C.F.R. § 4.71a, all applicable diagnostic codes must be 
considered to include Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261, and 5262.

The veteran's primary complaints as they relate to the knee 
consist of discomfort in the knee with prolonged standing, 
walking, or climbing and descending stairs.  There were no 
objective findings of edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  There was 
also no evidence of ankylosis.  There was no swelling or 
inflammation, and palpation revealed no evidence of 
tenderness or effusion.  The knee joints were stable 
anteriorly, posteriorly and laterally.  There were no 
objective findings of limitation of motion due to pain, 
fatigue, weakness, incoordination or lack of endurance.  An 
X-ray examination revealed evidence of mild degenerative 
joint disease.  In consideration of this diagnosis, the 
rating for arthritis of a joint is based on limitation of 
motion under Diagnostic Code 5003.  

No limitation of motion was found; however, the examiner did 
note evidence of discomfort on flexion to 125 degrees, mild 
crepitus and limited mobility on range of motion testing.  
This, however, is noncompensable under the provisions of both 
Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported that 
he has increased discomfort in the knee with prolonged 
walking, standing, and ascending and descending stairs, and 
also complained of occasional locking of the knee.  As 
stated, the veteran complained of discomfort on flexion of 
the knee.  Additionally, mild crepitus and limited mobility 
were noted during range of motion testing.  Although the 
objective medical findings do not support a compensable 
rating under Diagnostic Codes 5260 or 5261, when considering 
the factors including functional impairment as addressed 
under 38 C.F.R. § 4.40, 4.45, 4.59, a 10 percent rating is 
warranted for the knee.  Id.

The Board has determined that there is no other diagnostic 
code which could provide a higher rating for the veteran's 
knee disability.  See Schafrath, 1 Vet. App. at 592-593.

In this case, a compensable rating is not warranted under 
Diagnostic Code 5257 because on physical examination the 
objective medical evidence does not show instability or 
subluxation.  

Diagnostic Code 5256 provides for a rating in excess of 10 
percent; however, application of this code is inappropriate 
as there is no ankylosis of the knee.  Furthermore, the 
veteran may not be rated by analogy to this code as he does 
not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor are there frequent episodes of 
"locking," pain and effusion into the joint.  

There is no clinical evidence to support a compensable 
finding of an impairment of the tibia and fibula, 
consequently, there is no basis for evaluating the veteran 
under Diagnostic Code 5262.  Genu recurvatum, as rated 
pursuant to Diagnostic Code 5263, is inapplicable as it has 
not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's knee disability is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected right knee 
disability.  Accordingly, the benefit sought on appeal is 
denied.

IV.  Factual Background:  Right index finger

Service medical records reflect that in January 1988 he 
complained of a four week history of pain in the right index 
finger.  On examination, no fractures or other significant 
bone or soft tissue abnormalities were identified.  The 
impression was negative right index finger.

The veteran reported at the March 2001 VA examination that he 
began having pain in his right index finger in 1981.  He 
reported a gradual onset of the condition.  He denied any 
previous history of trauma.  He reported increased discomfort 
in the finger with lifting and with repetitive movement.  He 
also complained of increased discomfort in the finger with 
exposure to cold weather.  X-rays performed in January 1988 
were normal.  Treatment consisted primarily of self-care with 
rest and activity modification as required.

Physical examination of the hands and fingers revealed them 
to be essentially symmetrical on observation.  There was no 
swelling or inflammation.  Palpation revealed no evidence of 
tenderness, nodules, or masses.  Range of motion testing 
revealed no evidence of increased discomfort of loss of 
mobility.  Range of motion of the finger, metacarpophalangeal 
(MCP) joint flexion was 0 to 90 degrees, proximal 
interphalangeal (PIP) joints was 0 to 120 degrees, distal 
interphalangeal (DIP) joints flexion was 0 to 80 degrees.  
The examiner diagnosed a history of right index finger pain 
with no disease found.

In February 2004, at the VA examination, range of motion of 
the fingers was normal.  An X-ray examination of the right 
hand failed to show any fracture, dislocation, or any other 
bone in joint abnormalities.

V.  Laws and Regulations:  Service connection claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

VI.  Analysis:  Right index finger

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records reflect that the 
veteran complained of right index finger pain in service; 
however, no abnormalities were identified.  Examinations 
performed in March 2001 and February 2004 revealed no 
disorder of the right index finger.  Consequently, it is not 
shown from the record that the veteran currently suffers from 
any disorder of the right index finger.  

As the medical evidence demonstrates that the veteran does 
not currently have a disorder of the right index finger, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection.  Consequently, the 
benefit-of-the-doubt-rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial compensable rating for a right 
ankle disorder is denied.

Entitlement to an initial rating of 20 percent for a right 
shoulder disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder is denied.

Entitlement to service connection for a right index finger 
disorder is denied.


REMAND

Right thumb

The April 2003 VCAA letter did not include the issue of 
entitlement to an initial compensable rating for a right 
thumb disorder.  Consequently, the RO must advise the veteran 
of his rights under the VCAA, and VA's assistance 
requirements as it pertains to this issue.

Back

Service medical records reflect complaints of low back pain 
in June 1990, February 1993, July 1996, and August 1997.  In 
December 1999, he was treated at the Isdale Chiropractic 
Clinic of Cove for complaints of low back pain.  An X-ray 
analysis revealed lumbar curvature with apex to the right at 
L-3, compensatory curve into thoracic spine apexing T11/T12, 
and significant hypolordosis lumbar spine.  The diagnosis was 
lumbar spine dysfunction associated with muscle spasms.

At the March 2001 VA examination the veteran reported a 
history of chronic recurrent upper and low back pain 
beginning around 1985.  He denied a history of trauma.  He 
reported increased pain of the upper and low back with 
repetitive bending and lifting.  He denied any history of 
pain radiating from the low back into the lower extremities.  
Treatment in the past consisted of the use of muscle 
relaxers, nonsteroidal anti-inflammatory medications, 
physical therapy, pain medications and rest as needed.  On 
physical examination, range of motion of the back was normal.  
The vertebrae was midline and nontender on palpation.  Range 
of motion testing revealed no evidence of increased 
discomfort or loss of mobility.  The examiner diagnosed a 
history of upper and low back pain with no disease found.

It is unclear whether the examiner considered the veteran's 
documented complaints of back pain during service, and the X-
ray examination performed in December 1999, when rendering 
the diagnosis of no disease found.  The veteran should be 
afforded another VA examination to determine whether he has a 
disorder of the back, which should include an X-ray 
examination if deemed necessary.  The examiner should, then, 
provide an opinion regarding the etiology of any such 
disorder.

Right foot disorder & Flatfoot

At the March 2001 VA examination, the examiner gave a history 
of cold exposure to the right foot, which occurred in January 
1983 while stationed in Alaska.  He denied a history of 
tissue changes or damage or previous loss of tissue resulting 
from this incident.  The examiner cited notes in the service 
medical records of complaints of numbness of the toes 
following cold exposure.  Examination at the time was normal 
and there was no evidence of tissue damage or evidence of 
frostbite.  A diagnosis of frostnip was rendered.  Treatment 
consisted of duty modification.  Another note referenced a 
possible diagnosis of Raynaud's phenomenon; however, the 
March 2001 examiner stated that the examination and history 
were not consistent with a diagnosis of Raynaud's phenomenon 
or Raynaud's disease.  The veteran reported continued 
discomfort in the right foot with exposure to cold weather.  
He denied a history of discomfort of the left foot or hands 
or fingers with exposure to cold weather.  The examiner 
diagnosed history of cold exposure of the right foot, with no 
disease found.

Service medical records dated in April 2001 reflect that the 
veteran complained of numbness in his toes in the right foot.  
The examiner noted an impression of muscle cramps to the 
pedis plantis.  Arch supports were recommended.  The veteran 
should be afforded a VA examination to assess whether he has 
a current disorder of the right foot including whether he has 
cold injury residuals or flatfoot, and the etiology of any 
such disorders.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has a current disorder of the 
back, and whether any such disorder is 
etiologically related to service.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that any 
back disorder is etiologically related 
to his service.  If an opinion cannot 
be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has a current disorder of the 
right foot including whether he has 
cold injury residuals or flatfoot, and 
whether any such disorders are 
etiologically related to service.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that any 
right foot disorder including any cold 
injury residuals or flatfoot disorder 
are etiologically related to his 
service.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

4.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
an initial compensable rating for a 
right thumb disorder, entitlement to 
service connection for a back disorder, 
entitlement to service connection for a 
right foot disorder claimed as cold 
injury residuals, and entitlement to 
service connection for flatfoot.  If 
the determinations of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



